Title: To George Washington from Thomas Newton, Jr., 11 January 1773
From: Newton, Thomas Jr.
To: Washington, George



Norfolk Janr. 11. 1773.

Superfine flour. from 15/6 to 16/8 & the Cask 1/8
Common Do15/Do  Do
Biscuit Stuff 9/ to 10/Do  Do
Herrings12/6—15/  few at market
Indian Corn11/6—12/6 ⅌ Barrell
Sir
Above is the prices current here at this time, if you incline to ship any thing this way I will endeavor to get the highest price going at the time I receive them. you must note that if we sell for ready money dollars pass at six shillings & what we contract for payable at the Courts in Williamsburg is received at the weight if in silver or gold. we have no encouraging markets Just now either from the Eastward or West Indies but hope the adventurer’s will not lose. I am Yr Most Hble Servt

Thomas Newton Jr

